Case 1:14-cr-20923-RNS Document 323 Entered on FLSD Docket 03/29/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
                                           Criminal Case No. 14-208923-CR-
   v.                                    )
                                           Scola
                                         )
   Luis Miguel Cabrera,                  )
   Defendant.                            )
               Order Denying Motion for Compassionate Release
         This matter is before the Court upon Defendant Luis Miguel Cabrera’s
  motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the
  reasons set forth below, the Court denies the Defendant’s motion (ECF No.
  319).
         On May 11, 2015, Cabrera pleaded guilty to (1) a drug conspiracy
  involving more than 500 grams of cocaine; and (2) possession of a firearm in
  furtherance of a drug trafficking crime. (Gov’t’s Resp., ECF No. 319, 1–2.)
  According to Cabrera’s Presentence Investigation Report, in addition to the
  offenses in this case, Cabrera had nineteen prior adult criminal convictions,
  which included felony convictions for cocaine, carrying a concealed firearm,
  and aggravated assault with a firearm. (Gov’t’s Resp. at 2.) On July 22, 2015,
  Cabrera was sentenced to sixty months, the mandatory minimum for the drug-
  conspiracy count, consecutive to another sixty months, the mandatory
  minimum for the firearm count. (Gov’t’s Resp. at 3.) Cabrera has now served
  about 75 months of his 120-month sentence—approximately 63%—and is
  scheduled to be released on June 24, 2023. (Id.)
         The government does not dispute that Cabrera exhausted his
  administrative remedies. Nonetheless, as set forth below, the Court finds that
  release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is not appropriate in this case.
  Under the relevant Sentencing Guidelines Policy Statement, the Court “may
  reduce a term of imprisonment . . . if, after considering the factors set forth in
  18 U.S.C. § 3553(a), to the extent they are applicable, the court determines
  that . . . extraordinary and compelling reasons warrant a reduction.” § 1B1.13.
  If the Court concludes extraordinary and compelling reasons warrant a
  reduction, the Court must also find that the defendant “is not a danger to the
  safety of any other person or to the community, as provided in 18 U.S.C. §
  3142(g).” Id. at policy stmt. Based on this framework, in order to qualify for
Case 1:14-cr-20923-RNS Document 323 Entered on FLSD Docket 03/29/2021 Page 2 of 2




  compassionate release, the Court must, as threshold determination, find
  extraordinary and compelling reasons support Cabrera’s release.
         The Court notes at the outset that Cabrera is 44 years old and, at the
  time of sentencing, suffered from no significant medical conditions and was not
  on any medications. (Gov’t’s Resp. at 3.) Since his sentencing, Cabrera’s weight
  has increased from 166 to 190 pounds, resulting in a body-mass index of 31.5,
  rendering him obese under the relevant guidelines. (Id.) Cabrera also appears
  to have developed benign essential hypertension, for which he receives
  medication and has been counseled on the importance of a healthy diet and
  exercise. (Id.) And, as the government concedes, the Centers for Disease
  Control and Prevention has identified obesity as increasing the risk of severe
  illness from COVID-19 and hypertension as a chronic condition that might
  increase the risk of severe illness from COVID-19. In his motion for
  compassionate release, though, Cabrera makes no claims nor provides any
  documentation that his health is currently in decline, much less due to COVID-
  19. Simply put, Cabrera has failed to meet his burden of showing that he
  would be safer from COVID-19 upon being released, as opposed in BOP
  custody, where he continues to receive medication and counseling for his
  medical conditions. Additionally, currently, in Cabrera’s facility, there are no
  reported inmates with positive tests for COVID-19 and, to date, 108 inmates
  have already been vaccinated.
         In light of Cabrera’s age and lack of severe medical conditions, coupled
  with the likelihood of his receiving the vaccine very soon, the Court finds he
  has failed to establish extraordinary and compelling circumstances. Cf. United
  States v. Oreste, Case No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.)
  (granting compassionate release for the Defendant with end-stage renal failure,
  heart failure, diabetes, and a history of respiratory illnesses after he completed
  60% of his sentence). Because Cabrera has failed to establish extraordinary
  and compelling circumstances, the Court need not address the § 18 U.S.C.
  3553(a) factors or whether his release would pose a danger to the community.
         Accordingly, the Court denies Cabrera’s motion for compassionate
  release (ECF No. 317).
        Done and ordered at Miami, Florida, on March 29, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
